



Exhibit 10.1




AMENDMENT TO
THE RETENTION LETTER


August __, 2018
This Amendment (this “Amendment”) amends the Letter Agreement (the “Retention
Letter”), by and between The Providence Service Corporation, a Delaware
corporation (the “Company”), and [•] (the “Participant”) dated as of April __,
2018. Capitalized terms used and not defined herein shall have the meanings
ascribed in such terms in the Retention Letter.
WHEREAS, as evidenced by the Retention Letter, the Company previously granted
the Retention Bonus pursuant to The Providence Service Corporation Employee
Retention Plan of the Company, effective as of April 9, 2018 (the “Plan”); and
WHEREAS, the Committee has determined to increase the Retention Bonus payable to
the Participant in recognition of anticipated increased demands on the
Participant, including in respect of certain transitional items and special
projects through December 31, 2018.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Retention Bonus Increase. The amount of the Retention Bonus granted under the
Participant’s Retention Letter is hereby increased to $[•] (i.e., from 100% of
the Participant’s base salary to [•]% of the Participant’s base salary).


2.No Other Amendments or Supplements to the Agreement. On and after the date
hereof, each reference in the Retention Letter to “this Retention Letter”,
“herein”, “hereof”, “hereunder” or words of similar import shall mean and be a
reference to the Retention Letter as amended and supplemented hereby. Any
reference in the Retention Letter to “the date hereof” or similar words of
similar import shall continue to refer to April __, 2018, except as otherwise
expressly provided herein, all other terms and conditions of the Retention
Letter shall remain unchanged and continue in full force and effect.


3.Other Terms. The choice of law provisions of the Retention Letter shall apply
mutatis mutandis to this Amendment, and to the Retention Letter as modified by
this Amendment, taken together as a single agreement, reflecting the terms
therein as modified hereby.


[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed on its behalf as of the day and year first above written.


THE PROVIDENCE SERVICE CORPORATION
By:
_______________________________________    

Name:
Title:


PARTICIPANT
__________________________________________        [•]






















































[Signature Page to Amendment to the Retention Letter]



